Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 June 2022.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 16 June 2022.
Applicant’s election without traverse of Invention I in the reply filed on 16 June 2022 is acknowledged.
Applicant's election with traverse of Species 1 in the reply filed on 16 June 2022 is acknowledged.  The traversal is on the ground(s) that a species restriction is improper as all independent claims are identified by the Examiner as being generic and the election of a species is only required if a generic claim is not held allowable and because a search by the Examiner for the elements of the generic claims will not impose a serious burden on the Examiner.  This is not found persuasive because the generic independent claim is not found to be allowable and as burden is not determined based on the generic claims, but the search for the patentably distinct species.  In this instance separate classification and text searches for the distinct features of the species establish burden.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: line 3-3 and 330.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 242.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: no brief description of the drawings is present.  
Appropriate correction is required.
The disclosure is objected to because reference character “26” has been used to designate bottom and bottom end.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “vertical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “substantially” in claim 11 is a relative term which renders the claim indefinite. The term “perpendicular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “substantially” in claim 12 is a relative term which renders the claim indefinite. The term “vertical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “substantially” in claim 12 is a relative term which renders the claim indefinite. The term “linear” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “substantially” in claim 13 is a relative term which renders the claim indefinite. The term “linear” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “substantially” in claim 15 is a relative term which renders the claim indefinite. The term “perpendicular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “substantially” in claim 16 is a relative term which renders the claim indefinite. The term “vertical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buisson (US 20120024870).
Claim 1:  Buisson discloses metallic [P. 0051] food container 30 comprising: a circular (cylindrical) sidewall [P. 0043] with an upper end and a lower end; an opening proximate the upper end; a container bottom 38 (bottom portion) interconnected to the lower end of the circular (cylindrical) sidewall, wherein the container bottom 38 (bottom portion) comprises: a bottom wall 42 (dome-shaped portion); and a lateral cavity 50 (well) extending downward from the bottom wall 42 (dome-shaped portion) and extending around a circumference of the container 30, the lateral cavity 50 (well) configured to receive a liquid (see P. 0051 & 0043 and fig. 1-2 & 5).
Claim 2:  Buisson discloses the container bottom 38 (bottom portion) extending from the container body 34 0 cm resulting in the lateral cavity 50 (well) being directly interconnected to the circular (cylindrical) sidewall such that circular (cylindrical) sidewall is substantially vertical and terminates in the lateral cavity 50 (well) formed by a radius of curvature (see fig. 5 and P. 0075).
Claim 3:  Buisson discloses an inner wall 56 (inner well wall) extending inward toward a center of the container 30 from the well radius of curvature, wherein the inner wall 56 (inner well wall) interconnects to the bottom wall 42 (dome-shaped portion) via transition portion 60 (see fig. 9).
Claim 4:  Buisson discloses the metallic [P. 0051] food container 30 being a thin-walled metallic food container and the circular (cylindrical) sidewall having a thickness of 0.013 cm (0.0051 inches) which is about 0.005 inches (see P. 0052).
Claim 10:  Buisson discloses the container bottom 38 (bottom portion) being integrally interconnected to the lower end of the circular (cylindrical) sidewall such that the container bottom 38 (bottom portion) is one piece with the circular (cylindrical) sidewall (see fig. 1 and P. 0042).
Claim 11:  Buisson discloses the bottom wall 42 (dome-shaped portion) having an inwardly concave surface 44 having a curvature substantially identical to a curvature of the snack piece being supported [P. 0060], that a wide variety of snack pieces including elliptical shaped snack pieces may be packaged [P. 0043], and PRINGLES having a saddle shape (hyperbolic paraboloid shape), resulting in the bottom wall 42 (dome-shaped portion) having a saddle shape (hyperbolic paraboloid shape) having a first curve with a first radius of curvature and a second curve with a second radius of curvature positioned substantially perpendicular to the first curve (see P. 0043, & 0060 and fig. 5). 
Claim 12:  Buisson discloses a pressurized [P. 0070 pressure fluctuates] metallic [P. 0051] food container 30 comprising: a circular (cylindrical) substantially vertical sidewall [P. 0043] with an upper end and a lower end; a lip 32 (neck) interconnected to the upper end of the sidewall and extending upwardly from the sidewall; an opening proximate the lip 32 (neck); and a container bottom 38 (bottom portion) integrally interconnected to the lower end of the circular (cylindrical) sidewall, wherein the container bottom 38 (bottom portion) comprises: an outer wall 58 (substantially linear outer panel wall) extending downwardly from the sidewall as the container bottom 38 (bottom portion) is disclosed as extending from the container body 34 0 cm [P. 0075]; a U-shaped curved wall having a first radius of curvature and interconnected to a bottom portion of the outer wall 58 (outer panel wall); an inner wall 56 (inner panel wall) extending upwardly from an interior portion of the U-shaped curved wall; and a bottom wall 42 (dome-shaped portion) with an inwardly concave surface 44 (first curve) having a second radius of curvature, the bottom wall 42 (domed portion) interconnected to an uppermost portion of the inner wall 56 (inner panel wall) at a transition portion 60 (third radius of curvature), wherein the outer wall 58 (outer panel wall), U-shaped curved wall, and inner wall 56 (inner panel wall) form a lateral cavity 50 (well) positioned around and concentric with the bottom wall 42 (dome-shaped portion), and wherein the lateral cavity 50 (well) is configured to receive a predetermined amount of liquid nitrogen (see P. 0043, 0051, 0070, & 0075 and fig. 1-2, 5, and 9).
Claim 14:  Buisson discloses wherein the first radius of curvature is smaller than the second radius of curvature (see fig. 5).
Claim 15:  Buisson discloses the bottom wall 42 (dome-shaped portion) having an inwardly concave surface 44 having a curvature substantially identical to a curvature of the snack piece being supported [P. 0060], that a wide variety of snack pieces including elliptical shaped snack pieces may be packaged [P. 0043], and PRINGLES having a saddle shape (hyperbolic paraboloid shape), resulting in the bottom wall 42 (domed portion) having a saddle shape (hyperbolic paraboloid shape) having a second curve with a fourth radius of curvature positioned substantially perpendicular to a first curve of the domed portion (see P. 0043, & 0060 and fig. 5).
Claim 16:  Buisson discloses the metallic [P. 0051] food container 30 being a thin-walled metallic food container and the circular (cylindrical) substantially vertical sidewall having a thickness of 0.013 cm (0.0051 inches) which is about 0.005 inches (see P. 0052).

Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chupak (US 20040173560).
Claim 12:  Chupak discloses a pressurized [P. 0045] metallic [P. 0040] food can 10 (container) comprising: a cylindrical, substantially vertical sidewall with an upper end and a lower end; an upper end 14 (neck) interconnected to the upper end of the sidewall and extending upwardly from the sidewall; an opening proximate the neck; and a bottom portion integrally interconnected to the lower end of the cylindrical sidewall, wherein the bottom portion comprises: a substantially linear outer panel wall extending downwardly from the sidewall; a U-shaped curved wall having a first radius of curvature and interconnected to a bottom portion of the outer panel wall; an inner panel wall extending upwardly from an interior portion of the U-shaped curved wall; and a dome-shaped profile 22 (dome-shaped portion) with a first curve having a second radius of curvature, the dome-shaped profile 22 (domed portion) interconnected to an uppermost portion of the inner panel wall at a third radius of curvature, wherein the outer panel wall, U-shaped curved wall, and inner panel wall form a well positioned around and concentric with the dome-shaped portion, and wherein the well is configured to receive a predetermined amount of liquid nitrogen (see P. 0045 & 0040, fig. 8 and annotated fig. 2 below).

    PNG
    media_image1.png
    387
    595
    media_image1.png
    Greyscale

Claim 13:  Chupak discloses wherein the inner panel wall is substantially linear, and wherein the well has a constant height and a constant width around a circumference of the container (see annotated fig. 2 above).
Claim 14:  Chupak discloses wherein the first radius of curvature is smaller than the second radius of curvature.

Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joeressen (WO 2017008961).
Claim 1:  Joeressen discloses an aluminum beverage can 10 (metallic food container) comprising: a cylindrical sidewall 18 with an upper end and a lower end; an opening proximate the upper end; a bottom portion interconnected to the lower end of the cylindrical sidewall 18, wherein the bottom portion comprises: a dome 24 (dome-shaped portion); and a well extending downward from the dome 24 (dome-shaped portion) and extending around a circumference of the can 10 (container), the well configured to receive a liquid (see annotated fig. 2 below and fig. 1).

    PNG
    media_image2.png
    689
    434
    media_image2.png
    Greyscale

Claim 2:  Joeressen discloses wherein the well is directly interconnected to the cylindrical sidewall 18 such that cylindrical sidewall 18 is substantially vertical and terminates in the well formed by a radius of curvature (see annotated fig. 2 above).
Claim 3:  Joeressen discloses wherein the well comprises a standing ring 22 (inner well wall) extending inward toward a center of the container from the well radius of curvature, wherein the well inner wall interconnects to the dome-shaped portion (see annotated fig. 2 above).
Claim 4:  Joeressen discloses wherein the aluminum beverage can 10 (metallic food container) is a thin-walled metallic food container and the cylindrical sidewall 18 has a thickness of 0.095 mm (0.0037 inches) between about 0.003 inches and about 0.005 inches (see page 2 lines 30-31).
Claim 5:  Joeressen discloses a peripheral curl [fig. 2] interconnected to the upper end of the sidewall; and a can lid 14 with tear panel 32 reading on the claimed tear away lid secured to a crown of the peripheral curl (see fig. 1-2).
Claim 6:  Joeressen discloses a neck 20 extending from the upper end of the cylindrical sidewall 18 and extending inwardly from the cylindrical sidewall 18; a peripheral curl [fig. 2] interconnected to the neck 20; and a can lid 14 with tear panel 32 reading on the claimed tear away lid secured to a crown of the peripheral curl (see fig. 1-2).
Claim 10:  Joeressen discloses wherein the bottom portion is integrally interconnected to the lower end of the cylindrical sidewall 18 such that the bottom portion is one piece with the cylindrical sidewall 18 (see annotated fig. 2 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 60008982 and US 20020168453 are pertinent to tear away lids and US 4011347, US 7104416, and US 20120292867 are considered pertinent to saddles shaped bases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/           Primary Examiner, Art Unit 3736